DETAILED ACTION
Status of Claims:
Claims 1-20 and 22-23 are pending.
Claims 1-17 and 22 are amended.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. The applicant argues that Cummings does not disclose a freshwater system for an outdoor open pond because Cummings is a self-contained indoor system. Although the applicant is correct that Cummings discloses a closed reservoir this argument is not persuasive because the outdoor open pond is the intended use of the system and method and not a port of the claimed system. The intended use of a system and method (type of feed) does not add patentable weight to the claims. Cummings disclose the same structure and method steps as claimed. The applicant argues that gravity flow from the rotary drum to the primary bio-filter would not have been obvious because Cummings teaches that the chamber 15 is above chamber 12. This argument is not persuasive because Cummings teaches that the system can have a different arraignment and that the chambers can be adjacent. Therefore gravity flow would have been obvious. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 15-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins (US 2006/0191828).

Regarding Claim 1:
	Cummins teaches the freshwater treatment system for an outdoor open pound (Cummings does not disclose an outdoor pond, however the outdoor open pond is the intended use of the system and therefore does not add patentable weight to the system claims), the system comprising: a rotary drum filter (drum filter 14) arranged to receive flow of water from the water reservoir (main water chamber 12) (see para. 0086) from a receiving line (feed pipe 63) (see para. 0098); a primary bio-filter (biological filter tank 15) (see para. 0087); and one or more connecting lines (duct 98) originating at the rotary drum filter and connected to the primary bio-filter (see para. 0103).
	Cummins does not teach gravity causes water to flow from the rotary drum filter to the primary bio-filter. Cummins further teaches that the location of the primary bio-filter can be adjacent the main tank (see para. 0029) and that fluid can be moved from one tank to the next with a pump (see para. 0022) or with gravity flow (see para. 0029). It would have been obvious to one skilled in the art to replace the pumping to the primary bio-filter of Cummins with gravity flow when the bio-filter is adjacent the main tank (and therefore adjacent the drum filter) because it is the simple substitution of one known flow producing means with another known flow producing means, obviously resulting in flow from the drum filter to the bio-filter 


Regarding Claim 2:
	Cummins teaches the water treatment system of claim 1, further comprising: a return line (outlets 111) originating at the primary bio-filter and terminating at the water reservoir (see para. 0105).

Regarding Claim 3:
	Cummins teaches the water treatment system of claim 1, wherein the primary bio-filter comprises a housing (tank 15) with an inlet end (location of duct 98) and an outlet end (location of outlet 111), the housing defining an interior space (see para. 0103-0105).

Regarding Claim 4:
	Cummins teaches the water treatment system of claim 1, wherein the primary bio-filter further comprises a filter-media housing (mesh bags) (see para. 0104).

Regarding Claim 5:
	Cummins teaches the water treatment system of claim 1, wherein gravity causes water to flow from the water reservoir to the rotary drum filter and to the primary bio-filter (water 

Regarding Claim 15:
	Cummins teaches the method of freshwater treatment for an outdoor open pond (intended use), the method comprising: receiving water through a receiving line at a rotary drum filter by flow from the outdoor open pond (see para. 0098); filtering the water with the rotary drum filter (drum filter is for filtering) (see para. 0098); passing the water from the rotary drum filter to a primary bio-filter using one or more connecting lines (see para. 0103); filtering the water using the primary bio-filter (see para. 0104); and returning the water to the outdoor open pond through a return line (see para. 0105).
	Cummins does not teach passing the water from the rotary drum filter to the primary bio-filter using one or more connecting lines is by gravity. Cummins further teaches that the location of the primary bio-filter can be adjacent the main tank (see para. 0029) and that fluid can be moved from one tank to the next with a pump (see para. 0022) or with gravity flow (see para. 0029). It would have been obvious to one skilled in the art to replace the pumping to the primary bio-filter of Cummins with gravity flow when the bio-filter is adjacent the main tank (and therefore adjacent the drum filter) because it is the simple substitution of one known flow producing means with another known flow producing means, obviously resulting in flow from the drum filter to the bio-filter with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see 


Regarding Claim 16:
	Cummins teaches the method of claim 15, wherein the rotary drum filter receives the water by gravity flow from the outdoor open pond (water level is lower in tank 13 tan the main tank and no pump is provided between tank 13 and the feed pipe for the rotary drum) (see para. 0096-0098).

Regarding Claim 17:
	Cummins teaches method of claim 15, further comprising pumping (water if pumped to clean the drum filter) the water from the outdoor open pond (water in the lower portion of the tank was from the outdoor open pond) to the rotary drum filter (see para. 0099).

Regarding Claim 18:
	Cummins teaches the method of claim 15, wherein filtering the water with the primary bio-filter comprises passing the water through an interior space of a housing from an inlet end (location of duct 98) to an outlet end (location of outlet 111) (see para. 0103-0105).

Regarding Claim 19:



Regarding Claim 6:
	Cummins teaches the water treatment system of claim 5.
	Cummins does not teach a pump positioned at a return line to deliver the water back to the outdoor open pond. Cummins further teaches that the location of the primary bio-filter can be adjacent the main tank (see para. 0029) and that fluid can be moved from one tank to the next with a pump (see para. 0022). It would have been obvious to one skilled in the art to replace the gravity flow in the return line with a pump in the return line when the primary bio-filter is adjacent the main tank because there is no difference in height to provide the gravity flow and because pumps are known in the art to move fluid from one tank to the next (see para. 0022). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550
U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). 

Regarding Claim 7:
	Cummins teaches the water treatment system of claim 5.


Regarding Claim 22:
	Cummins teaches the method of claim 15.
	Cummins does not teach returning water comprises pumping with a pump positioned in fluid communication with the return line to deliver the water back to the outdoor open pond. Cummins further teaches that the location of the primary bio-filter can be adjacent the main tank (see para. 0029) and that fluid can be moved from one tank to the next with a pump (see para. 0022). It would have been obvious to one skilled in the art to replace the gravity flow in the return line with a pump in the return line when the primary bio-filter is adjacent the main tank because there is no difference in height to provide the gravity flow and because pumps are known in the art to move fluid from one tank to the next (see para. 0022). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). 

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins (US 2006/0191828) as applied to claims 15 and 19 above, and further in view of Schreier et al (USPN 7,462,284).

Regarding Claim 20:
	Cummins teaches the method of claim 19.
	Cummins does not explicitly teach wherein the filter media comprises a semi-buoyant polyethylene media.
	Schreier teaches semi buoyant polyethylene media (density slightly lower than water) in a biological treatment reactor for aquaculture (see col. 9 lines 46-48). 
	Cummins and Schreier are analogous inventions in the art of aquaculture water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified media of Cummins with the semi buoyant polyethylene media of Schreier because it is the simple substitution of one media with another media known to be able to support biological growth in an aquaculture system. 

Regarding Claim 23:
	Cummings teaches the method of claim 15. 
	Cummings does not teach pumping at least some of the water from the rotary drum filter to a secondary bio-filter; and filtering the water using the secondary bio-filter.
	Schreier teaches pumping at least some of the water from the rotary drum filter (drum filter 18) to a secondary bio-filter (biofilter denitrification unit 16); and filtering the water using the secondary bio-filter (see Schreier col. 9 lines 1-18, fig. 1).
	Cummings and Schreier are analogous inventions in the art of water treatment with rotary drums. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the secondary bio-filter of Schreier downstream of the rotary drum filter of Cummings because it is the simple additions of an known treatment step to a known treatment process, obviously resulting in denitrification of the water with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S.
__,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Claims 1, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schreier et al (USPN 7,462,284) in view of Licamele (US 2015/0305313).

Regarding Claim 1:

	Schreier does not explicitly teach that the primary bioreactor is a bio-filter or that gravity causes water to flow from the rotary drum filter to the primary bio-filter. Schreier teaches that material can be moved between tanks by either gravity flow or pumping (see col. 5 lines 39-44)
	Licamele teaches an aquaculture water treatment system comprising a nitrifying bio-filter (see para. 0029).
	Schreier and Licamele are analogous inventions in the art of aquaculture water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the bioreactor of Schreier with the bio-filter of Licamele because it is the simple substitution of one biological nitrifying device with another biological nitrifying device, obviously resulting in the water being treated, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).  It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the pumping from the rotary drum filter and the primary bio-filter of Schreier (as modified by Licamele) because it is known that pumps can be replaced with gravity flow (see Schreier col. 5 lines 39-44) and it is the simple substitution of 
when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 8:
	Schreier, as previously modified, teaches the water treatment system of claim 1, further comprising:  a secondary bio-filter (fixed biofilter 16) (see col. 5 lines 3-7, fig. 1), wherein the one or more connecting lines originating at the rotary drum filter comprise a second outlet line connected to the secondary bio-filter (see fig. 1), the second outlet line comprising a pump (arrows correspond to pumps) (see col. 5 lines 13-18, fig. 1).

Regarding Claim 9:
	Schreier teaches the water treatment system for a water reservoir, the system comprising: a rotary drum filter (drum filter 18) arranged to receive flow from the water reservoir (species rearing tank 12) through a receiving line (see col. 4 line 65-col. 5 line 26, fig. 1); a primary bioreactor (bioreactor 14); a secondary bio-filter (biofilter denitrification unit 16) (see col. 5 lines 3-7); one or more connecting lines originating at the rotary drum filter (drum filter 18) and comprising at least a first outlet line connected to the primary bioreactor and a second outlet line connected to the secondary bio-filter, the second outlet line comprising a 
	Schreier does not explicitly teach that the primary bioreactor is a bio-filter
	Licamele teaches an aquaculture water treatment system comprising a nitrifying bio-filter (see para. 0029).
	Schreier and Licamele are analogous inventions in the art of aquaculture water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the bioreactor of Schreier with the bio-filter of Licamele because it is the simple substitution of one biological nitrifying device with another biological nitrifying device, obviously resulting in the water being treated, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). 

Regarding Claim 10:
	Schreier, as previously modified, teaches the water treatment system of claim 9, wherein the rotary drum filter receives gravity flow from the water reservoir (either gravity or pumping) (see Schreier col. 5 lines 39-44).

Regarding Claim 11:


Regarding Claim 13:
	Schreier, as previously modified, teaches the water treatment system of claim 9, wherein the primary bio-filter comprises a housing with an inlet end and an outlet end (water enters and exits, therefore there is an inlet end and an outlet end), the housing defining an interior space (trickling filter has an inlet and outlet and space for media therefore there is an interior space) (see Licamele para. 0060), wherein the secondary bio-filter comprises an outlet line terminating adjacent the outlet end of the primary bio-filter (the secondary bio-filter feeds into the primary bio-filter therefore the outlet line is adjacent the outlet end) (see Schreier fig. 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schreier et al (USPN 7,462,284) in view of Licamele (US 2015/0305313) as applied to claim 9 above, and further in view of Yang (USPN 5,228,999).

Regarding Claim 12:
	Schreier, as previously modified, teaches the water treatment system of claim 9.
	The combination does not teach the secondary bio-filter is positioned above and in gravity flow communication with the primary bio-filter. 

	Schreier and Yang are analogous inventions in the art of aquaculture water treatment. It would have been obvious to one skilled in the art to place the secondary biofilter of Schreier above and in gravity flow communication with the primary bio-filter, as disclosed by Yang, because it is the simple rearrangement of parts, obviously resulting in flow from the secondary bio-filter to the primary-biofilter without pumping, with an expectation of success. And because Schreier teaches that pumping flow can be replaced with gravity flow within the system (see Schreier col. 5 lines 39-43). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Japikse, 86 USPQ 70 (CCPA 1950), MPEP § 2144.04).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schreier et al (USPN 7,462,284) in view of Licamele (US 2015/0305313) as applied to claim 9 above, and further in view of Tominaga (GB 2248558).

Regarding Claim 14:
	Schreier, as previously modified, teaches the water treatment system of claim 9.
	The combination does not teach that the secondary bio-filter is a bakki shower type of filter comprising one or more stacked filter housing units. 

	Schreier, as previously modified, and Tominaga are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the biofilter of Schreier with the stacked bakki type biofilter of Tominaga because it ensures that the biochemical purification ability of the filter is maintained even when the top layer becomes clogged because the layers can be removed and cleaned separately (see Tominaga pg. 3 lines 1-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/13/2021